DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On p. 6, line 16, "equalizing unit 40" has been replaced by --equalizing unit/equalizer 40--, where an equalizer has basis based on originally-filed claim 33.
In claim 21, lines 12-13, "an equalizer unit configured to compensate for attenuation introduced by the second delay unit when moving around a notch frequency;" has been deleted.
In claim 21, line 19, "to correspond to" has been replaced by --based on--.
	In claim 21, after line 21, the following has been inserted:

In claim 34, lines 14-15, "compensating for attenuation introduced by the second delay unit when moving around a notch frequency by using an equalizer unit;" has been deleted.
In claim 34, line 18, "to correspond to" has been replaced by --based on--.
	In claim 34, after line 21, the following has been inserted:
	--compensating for attenuation introduced by the second delay unit when controlling the resonance frequency of the single optical ring resonator;--.
Authorization for this examiner's amendment was given in a telephone interview with David C. Hall on April 8, 2021.

Allowable Subject Matter
Claim(s) 21, 28, 30-32 and 34 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 21, in combination with the claim as a whole:

quoted from claim 34, in combination with the claim as a whole:
	"compensating for attenuation introduced by the second delay unit when controlling the resonance frequency of the single optical ring resonator".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

                                                                                                                                                                                                  

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648